                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

SAVANNAH PARTIPILO,

      Plaintiff,

v.                                              CASE NO. 3:17cv549-MCR-CJK

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

     Defendant.
_________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 14, 2019. ECF No. 22. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                           Page 2 of 2


      2.       Plaintiff’s motion for attorney’s fees and expenses under the Equal

Access to Justice Act (docs. 19, 20) is GRANTED. Plaintiff is awarded attorney’s

fees and expenses in the amount of $6,544.63, to be paid by defendant Commissioner

within a reasonable time. The Commissioner shall send payment to plaintiff’s

counsel’s office address. The Commissioner shall follow Astrue v. Ratliff, 560 U.S.

586 (2010), but make prompt payment to plaintiff’s counsel if no outstanding federal

debt is due.

      DONE AND ORDERED this 11th day of February 2019.




                                        s/ M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:17cv549-MCR-CJK
